Title: Thomas Jefferson to John F. Oliveira Fernandes, 8 February 1817
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          I have read with pleasure and edification the pamphlet and documents you were so kind as to send me. the attempt seems really extraordinary, in this age and country, to sieze on private and voluntary funds under spiritual authority. and it is a novelty in any country to impose a teacher against the will of the employers. I have always supposed it as a principle of every church that endowment entitles to collation. in England, whose church government is in structure the same with that of Rome, the lay proprietor of a benefice has the never-questioned right of Collation. he must, to be sure, take a regularly ordained clergyman; but he has free choice among all these. in this state, while we had a regularly established church, the parishes furnished a glebe, paid the salaries, and built the churches; and their vestrymen, chosen by themselves, collated to the parish the clergyman of their choice. but here you have an advantage which we had not.  our contributions being required by law, we could not withold them, so as to get rid of an incumbent who proved himself not to have merited our choice. yours being voluntary, may be withdrawn, and the incumbent in that way got rid of. for it is the money which is the inspiring principle of the priesthood. this is the essential object of all their impositions, duperies & usurpations. 
          I believe still that our law is wise in restraining it’s legitimate cognisance to the actions of men. if we permitted the civil authority to cross that only-definable line, I doubt we should experience more evil than at present. I suspect that the reverend bishop has already found that ‘the tail’ is as learned as ‘the head,’ and I am sure that a congregation of which you are a member, must have the benefit of too much light to bow the neck implicitly to the yoke of barbarism and ignorance with the offer of which they are now insulted. Accept the assurance of my friendly & respectful esteem & respect.
          Th: Jefferson
        